 


 HJ 99 ENR: Making further continuing appropriations for fiscal year 2017, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Fifteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. J. RES. 99 
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2017, and for other purposes. 
 
 
That the Continuing Appropriations Act, 2017 (division C of Public Law 114–223) is further amended by— (1)striking the date specified in section 106(3) and inserting May 5, 2017; and  
(2)inserting after section 201 the following new section:  202. (a)This section may be cited as the Further Continued Health Benefits for Miners Act.  
(b)Section 402(h)(2)(C)(ii) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(C)(ii)) is amended— (1)in subclause (II), by striking April 30, 2017 and inserting May 5, 2017;  
(2)in subclause (II)(aa), by striking the Continued Health Benefits for Miners Act and inserting the Further Continued Health Benefits for Miners Act; and  (3)by adding at the end the following: For purposes of subclause (II)(aa), a beneficiary enrolled in the Plan as of the date of the enactment of the Further Continued Health Benefits for Miners Act shall be deemed to have been eligible to receive health benefits under the Plan on January 1, 2017..  
(c)The provisions of section 167(d) of Public Law 114–223 (as added by Public Law 114–254) shall apply to this section..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 